569 S.E.2d 645 (2002)
David P. REYNOLDS,
v.
Cynthia W. REYNOLDS (NOW FLYNN). Cynthia Flynn (formerly Reynolds) David P.Reynolds.
No. 38A02.
Supreme Court of North Carolina.
October 4, 2002.
*646 James, McElroy & Diehl, P.A. by William K. Diehl, Jr. and Preston O. Odom, III, Charlotte, for appellant Cynthia Flynn (formerly Reynolds).
Horack, Talley, Pharr & Lowndes, P.A. by Thomas R. Cannon and Kary C. Watson, Charlotte, for appellee David Reynolds.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed.
REVERSED.